                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

FELICIA CHRISTIAN, individually *
and as administratrix of the
estate of JALIN TERRELL LAWSON, *
and JULLIA ALEXANDRIA MORRIS,
                                *
     Plaintiffs,
                                *
vs.                                         CASE NO. 4:18-CV-147 (CDL)
                                *
FORD MOTOR COMPANY, GOODYEAR
TIRE & RUBBER COMPANY, FARMER’S *
TIRE CENTER, LLC, and EDDIE
CHRISTIAN,                      *

     Defendants.                    *


                                O R D E R

     Plaintiffs originally brought this action in the Superior

Court of Clay County, Georgia.      Ford Motor Company removed it to

this Court, contending that the only non-diverse Defendant, Eddie

Christian, was fraudulently joined. Goodyear Tire & Rubber Company

consented to removal.      Plaintiffs now seek to remand the action

back to the Superior Court, and Ford and Goodyear oppose remand.

For the following reasons, the Court finds that complete diversity

of citizenship is lacking, and therefore, this Court does not have

subject   matter    jurisdiction   over   this   action.   Accordingly,

Plaintiffs’ motion to remand (ECF No. 9) is granted.




                                    1
                              FACTUAL BACKGROUND

     Plaintiffs allege the following facts in their Complaint.               In

2017, Eddie Christian purchased tires for his 2001 Ford Explorer.

Instead of purchasing four new tires, Eddie Christian purchased

three new tires and had mechanics install his spare tire on the

vehicle in place of a fourth.          Although the car’s spare tire looked

new, it was older and should have been discarded. Later that year,

Eddie Christian’s grandson, Jalin Lawson, was driving the Ford

Explorer when the spare tire’s tread separated and caused a wreck.

Lawson was killed and his passenger, Jullia Morris, was seriously

injured.

     Morris and Felicia Christian, Lawson’s mother, filed this

action in the Superior Court of Clay County, Georgia to recover

damages stemming from the wreck.             They brought claims against Ford

Motor Company, Goodyear Tire & Rubber Company, Farmer’s Tire

Center,    LLC,   and   Eddie   Christian.         Plaintiffs    alleged   that

jurisdiction      was   not   proper    in     federal   court   because   Eddie

Christian and both Plaintiffs were residents of Georgia, and,

therefore, there was no complete diversity of citizenship.

     Plaintiffs allege that Eddie Christian “negligently failed to

independently research and become aware that the spare tire [on

the Ford Explorer that he loaned to Lawson], while looking new,

was in fact an older tire and was due to be discarded and not

used.”    Compl. ¶ 49, ECF No. 1-1.           On June 29, 2018, Ford received


                                         2
a sworn interrogatory from Felicia Christian stating that Eddie

Christian gave the Explorer to Lawson to drive.                 Ford claims that

this was the first time it had reason to believe that Plaintiffs

could not recover against Eddie Christian under their negligence

theory because Eddie was a gratuitous bailor and, therefore, did

not owe a duty to inspect his vehicle for defects.

      Within   thirty     days      of   receiving    the   interrogatory,   Ford

removed this case to federal court on the basis of diversity

jurisdiction, claiming that Eddie Christian had been fraudulently

joined.    Plaintiffs then filed the motion to remand.

                                     DISCUSSION

      District courts have diversity jurisdiction over “all civil

actions where the matter in controversy exceeds the sum or value

of   $75,000 . . .       and   is    between . . .      citizens   of   different

States.”    28 U.S.C. § 1332(a)(1).            “If a case is removed to federal

court based on diversity jurisdiction, the federal district court

must remand the case back to state court if complete diversity

between the parties does not exist.” Kimball v. Better Bus. Bureau

of   W.    Fla.,   613    F.     App’x    821,    822   (11th   Cir.    2015)(per

curiam).     Here, complete diversity does not exist because Eddie

Christian    is    a   non-diverse       defendant.      Therefore,     remand   is

presumptively required.              “However, if a defendant shows that

‘there is no possibility the plaintiff can establish a cause of

action against [a non-diverse] defendant,’ then the plaintiff is


                                           3
said   to    have    fraudulently      joined    the   non-diverse      defendant.”

Florence v. Crescent Res., LLC, 484 F.3d 1293, 1297 (11th Cir.

2007)(quoting Henderson v. Wash. Nat’l Ins. Co., 454 F.3d 1278,

1281 (11th Cir. 2006)).           “In that situation, the federal court

must dismiss the non-diverse defendant and deny any motion to

remand the matter back to state court.”                   Id.     Here, Ford and

Goodyear argue that federal jurisdiction is proper because Eddie

Christian,     the    only    non-diverse       defendant   in    the    case,   was

fraudulently joined.

       The   burden    of    proving    that    a   non-diverse    defendant     was

fraudulently joined “is a ‘heavy one.’”                 Crowe v. Coleman, 113

F.3d 1536, 1538 (11th Cir. 1997)(quoting B, Inc. v. Miller Brewing

Co., 663 F.2d 545, 549 (5th Cir. Unit A 1981)).                 “If there is even

a possibility that a state court would find that the complaint

states a cause of action against . . . the resident defendant[],

the federal court must find that joinder was proper and remand the

case to state court.”          Id. (quoting Coker v. Amoco Oil Co., 709

F.2d 1433, 1440-41 (11th Cir. 1983), superseded by statute on other

grounds as stated in Georgetown Manor, Inc. v. Ethan Allen, Inc.,

991 F.2d 1533 (11th Cir. 1993)).                    When analyzing a claim of

fraudulent joinder, “the district court must evaluate the factual

allegations in the light most favorable to the plaintiff and must

resolve any uncertainties about state substantive law in favor of

the plaintiff.”       Id.


                                          4
      Here, Ford and Goodyear ague that there is no possibility the

Superior Court of Clay County will find that Plaintiffs have a

cause of action against Eddie Christian.        Defendants exaggerate

the implausibility of Plaintiffs’ claim.       Plaintiffs’ only claim

against Eddie is for negligence.        To recover for negligence in

Georgia, a plaintiff must prove that the defendant breached a duty

of care.    Shortnacy v. N. Atlanta Internal Med., P.C., 556 S.E.2d

209, 213 (Ga. Ct. App. 2001)(“A plaintiff must come forward with

specific facts establishing a breach of duty [to recover for

negligence].”).    Plaintiffs argue that Eddie breached the duty of

reasonable care imposed under the common law and breached a duty

of   care   established   under   Georgia   statutory   law.   Because

Plaintiffs have alleged a plausible claim for Eddie’s breach of a

statutory duty, Eddie was not fraudulently joined, and remand is

required.

      Under Georgia law, “[a] violation of the Uniform Rules of the

Road prima facie establishes negligence per se in the absence of

a valid defense.”     Harden v. Burdette, 420 S.E.2d 626, 628 (Ga.

Ct. App. 1992)(quoting Arnold v. Arnold, 397 S.E.2d 724, 727 (Ga.

Ct. App. 1990)).    “Once a plaintiff establishes a prima facie case

of negligence per se, the ‘burden shifts to the defendant to show

that the violation was unintentional and in the exercise of

ordinary care.’”     Whole Foods Mkt. Grp., Inc. v. Shepard, 775

S.E.2d 616, 619 (Ga. Ct. App. 2015)(quoting Harden, 420 S.E.2d at


                                    5
628).      Here, Plaintiffs assert that Eddie violated Georgia’s

general safe vehicle statute, O.C.G.A. § 40-8-7.                     This statute

prohibits     owners     of   vehicles       from    “caus[ing]     or    knowingly

permit[ting] to be driven or moved, on any street or highway any

vehicle . . . [w]hich is in such unsafe condition as to endanger

any person.”       O.C.G.A. § 40-8-7(b).             Plaintiffs assert that by

knowingly permitting his grandson to drive his Ford Explorer on

the roads without inspecting his spare tire to ensure that it was

in good condition, Eddie Christian permitted it to be driven or

moved on the streets in an unsafe condition, in violation of the

statute.

     Ford and Goodyear argue that Plaintiffs cannot establish

Eddie Christian violated this statute because Plaintiffs do not

assert that Eddie Christian knew his Ford Explorer was in an unsafe

condition.     They argue that knowledge of a vehicle’s defective

condition    is    an    essential   element        of   the   statute.     Georgia

substantive       law,   however,    does      not       clearly   establish   this

requirement.       Ford and Goodyear point to no Georgia case law

interpreting the statute to require knowledge of a vehicle’s

defective condition, and the language of the statute does not

clearly establish such an element.                  “Knowingly” in the statute

arguably modifies the word “permit,” not the word “unsafe.”                    See,

e.g., Coates v. State, 453 S.E.2d 35, 37 (Ga. Ct. App. 1994)

(“[C]rimes relating to equipment and inspection of motor vehicles


                                         6
are violations of strict liability criminal statutes, which means

that although the State must prove that the accused intended to do

the acts or make the omissions that are prohibited, the State does

not have to prove a mental fault.”).                “It is well-settled that

‘[s]tate courts have the right to construe their own statutes.’”

Cotton States Mut. Ins. Co. v. Anderson, 749 F.2d 663, 667 (11th

Cir. 1984)(quoting Bank of Heflin v. Miles, 621 F.2d 108, 113 (5th

Cir.     1980)).      Accordingly,       the    Court      “must    resolve      any

uncertainties      about     state    substantive    law    in     favor    of   the

plaintiff.”     Crowe, 113 F.3d at 1538; see also Florence, 484 F.3d

at 1298-99 (reversing a district court for interpreting a Florida

statute to contain a causation requirement that was not in the

statute’s plain language or Florida case law, noting that “any

ambiguity or doubt about the substantive state law favors remand”

(quoting Crowe, 113 F.3d at 1539)).            Therefore, Ford and Goodyear

have not met their “heavy burden” of showing fraudulent joinder.

Crowe, 113 F.3d at 1538.

       Ford and Goodyear also argue that the Georgia Court of Appeals

in Almassud v. Mezquital ruled that a lack of knowledge of a

vehicle’s defect is a complete defense to an action for negligence

per se under O.C.G.A. § 40-8-7.               811 S.E.2d 110 (Ga. Ct. App.

2018).    However, Almassud established no such rule.                In Almassud,

a   plaintiff      offered    evidence       that   the    defendant       violated

O.C.G.A. §    40-8-7,      among     other   statutes,     at    trial,    and   the


                                         7
defendant offered evidence in rebuttal suggesting that he did not

know his car was defective prior to the accident.                The Georgia

Court of Appeals ruled that the defendant was entitled to a jury

instruction explaining that after a plaintiff establishes the

defendant violated a statute, the defendant has the burden of

producing evidence “to show that the violation was unintentional

and in the exercise of ordinary care.          Otherwise [the prima facie

showing would] be conclusive.”            Id. at 112 (quoting Williams v.

Calhoun, 333 S.E.2d 408, 411 (Ga. Ct. App. 1985)(alteration in

original)).     Here, under Almassud, Eddie will be able to offer

evidence at trial to show that his violation of the statute was

unintentional    because   he   was   not     aware   the   spare   tire   was

defective, and he will be entitled to a jury instruction on the

law.    But this does not mean that he will automatically prevail.

       Lastly, Ford and Goodyear argue that Eddie did not owe a duty

to inspect his vehicle for defects because he was a gratuitous

bailor.    See Butler v. Shirah, 267 S.E.2d 647, 648 (Ga. Ct. App.

1980)(finding that because the defendant gratuitously loaned his

neighbor a tractor to use on a farm, he did not owe him a duty to

inspect the tractor and discover unknown defects).             However, it is

unclear that the common law gratuitous bailor rule would supersede

an individual’s duties under O.C.G.A. § 40-8-7.             Ford and Goodyear

point to no substantive Georgia law establishing that a defendant’s

status as a gratuitous bailor eliminates              his duty under       the


                                      8
statute.      The   Court   must    resolve     this   uncertainty   regarding

substantive state law in favor of Plaintiffs.

      Because Ford and Goodyear             have not met    their burden of

establishing that there is no reasonable possibility Plaintiffs

can recover against Eddie Christian, the Court finds that Eddie

was not fraudulently joined.            Therefore, the Court must remand

this action to the Superior Court of Clay County.               See Crowe, 113

F.3d at 1538 (“When considering a motion for remand, federal courts

are   not   to   weigh   the   merits    of   a   plaintiff’s    claim   beyond

determining whether it is an arguable one under state law.”).

                                   CONCLUSION

      For these reasons, Plaintiffs’ motion to remand (ECF No. 9)

is granted.      The Clerk is directed to remand this action to the

Superior Court of Clay County, Georgia.

      IT IS SO ORDERED, this 28th day of December, 2018.

                                            S/Clay D. Land
                                            CLAY D. LAND
                                            CHIEF U.S. DISTRICT COURT JUDGE
                                            MIDDLE DISTRICT OF GEORGIA




                                        9
